BRUCE WEINER
ROBERT J. MUSSO

Case 1-18-44779-nhl Doc 24 _ Filed 04/09/19 Entered 04/09/19 13:56:55

ROSENBERG, Musso & WEINER, LLP
tt ttorneys tt Law.
26 COURT STREET

SUITE 2211
BROOKLYN, N.Y. 11242

LOUIS P. ROSENBERG

(1908-1997) (718) 855-6840
— FAX NO. (718) 625-1966
ROBERT NADEL —__

Email: rmwlaw@att.net
April 9, 2019
E-File

Clerk, United States Bankruptcy Court
271 Cadman Plaza East
Brooklyn, New York 11201

Re: Victor Semerik f/k/a Victor Semerick
Bankruptcy Case No. 18-44779

Dear Sir or Madam:

The Trustee’s report of no distribution was issued in error. Kindly withdraw the No
Distribution Report.

Very truly yours,

/s/Rebert J. Mussa
Robert J. Musso

RJM:jg
